United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 13, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41620
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARIO CORTEZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:04-CR-2511-4
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mario Cortez appeals the 57-month sentence imposed following

his plea of guilty to conspiracy with intent to distribute more

than 100 kilograms of marijuana.   He argues that the district

court erred by refusing to reduce his advisory guidelines offense

level for a minor or minimal role in the offense.

     Although Cortez may have had the status of a “hired hand,”

he was apprehended while loading 363 kilograms of marijuana, and

he accompanied a shipment to its destination.   Cortez knew the

leader of the drug conspiracy, knew that person to be a marijuana

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-41620
                               -2-

distributor, and resumed his association with that person as soon

as he was released from prison.   The record shows that Cortez was

involved with more than 700 kilograms of marijuana; he assisted

with the transportation of at least two loads; and he did

whatever the leader told him to do.   The district court did not

commit clear error by refusing to reduce Cortez’s offense level

for his role in the offense.   See United States v. Garcia, 242

F.3d 593, 598 (5th Cir. 2001); United States v. Zuniga, 18 F.3d

1254, 1261 (5th Cir. 1994).

     The judgment of the district court is AFFIRMED.